     Case 2:20-cv-00487-NT Document 6 Filed 01/07/21 Page 1 of 5                PageID #: 13




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


                                             )
CHRISTINE MARIE GATES,                       )
                                             )
               Plaintiff                     )
                                             )
v.                                           )              No. 2:20-cv-00487-NT
                                             )
MYKAYLA AMUNDSEN,                            )
                                             )
               Defendant                     )



          ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS AND
                   RECOMMENDED DISMISSAL OF THE CASE

        In this action seeking damages for alleged assault and defamation, the plaintiff asks for

permission to proceed without paying fees or costs.     See generally [Plaintiff’s] Application to

Proceed in District Court Without Prepaying Fees or Costs (“IFP Appl.”) (ECF No. 4); [Plaintiff’s]

Complaint for a Civil Case (“Complaint”) (ECF No. 1). I grant the plaintiff’s request for leave to

proceed in forma pauperis but recommend that the court dismiss the action without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B).

                           I. Application To Proceed in Forma Pauperis

        In forma pauperis status is available under 28 U.S.C. § 1915(a)(1). In her motion to

proceed in forma pauperis, the plaintiff declares under penalty of perjury that she is currently

unemployed, has not had any income since February 2020, is unable to pay her rent and debts, and

has no money or other valuable assets. See IFP Appl. 1-2. These financial circumstances entitle

her to proceed in forma pauperis.




                                                 1
    Case 2:20-cv-00487-NT Document 6 Filed 01/07/21 Page 2 of 5                      PageID #: 14




                                      II. Section 1915(e)(2)(B) Review

                                       A. Applicable Legal Standard

          The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure meaningful

access to the federal courts for those persons unable to pay the costs of bringing an action. When

a party is proceeding in forma pauperis, however, “the court shall dismiss the case at any time if

the court determines[,]” inter alia, that the action is “frivolous or malicious” or “fails to state a

claim on which relief may be granted” or “seeks monetary relief against a defendant who is

immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

          “Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such complaints.”

Neitzke v. Williams, 490 U.S. 319, 324 (1989); see also Mallard v. United States Dist. Court S.D.

Iowa, 490 U.S. 296, 307-08 (1989) (“Section 1915(d), for example, authorizes courts to dismiss a

‘frivolous or malicious’ action, but there is little doubt they would have power to do so even in the

absence of this statutory provision.”).1

          When considering whether a complaint states a claim for which relief may be granted, a

court must assume the truth of all well-plead facts and give the plaintiff the benefit of all reasonable

inferences therefrom. Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011). A

complaint fails to state a claim upon which relief can be granted if it does not plead “enough facts

to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

          Although a pro se plaintiff’s complaint is subject to “less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is “not to say that



1
    Section 1915(d) was subsequently renumbered to section 1915(e).

                                                         2
  Case 2:20-cv-00487-NT Document 6 Filed 01/07/21 Page 3 of 5                       PageID #: 15




pro se plaintiffs are not required to plead basic facts sufficient to state a claim[,]” Ferranti v.

Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in federal court, it is not enough

for a plaintiff merely to allege that a defendant acted unlawfully; a plaintiff must affirmatively

allege facts that identify the manner in which the defendant subjected the plaintiff to a harm for

which the law affords a remedy. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). As noted, the statute

that provides for waiver of the filing fee also requires the court to determine whether the plaintiff’s

case may proceed. In other words, the plaintiff’s complaint must be dismissed if the court finds it

to be frivolous or malicious, seeks monetary relief from a defendant who is immune from such

relief, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B). In

this regard, a pro se plaintiff’s complaint must be read liberally. Donovan v. Maine, 276 F.3d 87,

94 (1st Cir. 2002).

                                     B. Factual Background

       So read, the plaintiff’s complaint alleges that the defendant “harassed and manhandled”

her while she was working at Little Red Schoolhouse Too in February 2020. Complaint at 3.

During this incident the defendant “pinned down” the plaintiff and pulled a child from her arms,

and the plaintiff scratched the defendant in self-defense. Id. The defendant thereafter received a

protective order against the plaintiff “under fallacious terms[,]” falsely accused the plaintiff of

child abuse, and falsely claimed that the plaintiff attacked her because of her sexual orientation.

Id. The defendant’s falsehoods negatively affected the plaintiff’s “criminal record, reputation,

hireability, finances, and overall health[.]” Id. The plaintiff now seeks $482,000 in damages for,

among other things, lost wages and pain and suffering. See id.




                                                  3
  Case 2:20-cv-00487-NT Document 6 Filed 01/07/21 Page 4 of 5                        PageID #: 16




                                              C. Discussion

          “Federal courts are courts of limited jurisdiction, possessing only that power authorized by

Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (citation and internal

quotation marks omitted). “It is to be presumed that a cause lies outside this limited jurisdiction,

and the burden of establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen

v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994) (citations omitted). “A court is

duty-bound to notice, and act upon, defects in its subject matter jurisdiction sua sponte.” Spooner

v. EEN, Inc., 644 F.3d 62, 67 (1st Cir. 2011). For this matter to proceed in this court, the plaintiff’s

claim must either present a federal question, 28 U.S.C. § 1331, or a matter in controversy that

exceeds the value of $75,000 between persons domiciled in different states, 28 U.S.C. § 1332.

          On her form complaint, the plaintiff has left the section entitled “Basis for Jurisdiction”

blank and does not otherwise indicate whether she is asserting federal question jurisdiction and/or

diversity jurisdiction. See Complaint at 3-4. Nevertheless, bearing in mind that a pro se plaintiff’s

complaint must be read liberally, Donovan, 276 F.3d at 94, I will analyze whether the basis for

this court’s jurisdiction is apparent from the rest of the plaintiff’s complaint.

          Pursuant to section 1331, federal district courts “have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

The plaintiff’s complaint does not assert any claims based on the United States Constitution, a

federal statute, or a federal treaty; rather, it asserts only what appear to be state tort claims. See

Complaint at 4. Accordingly, this court lacks federal question jurisdiction over the plaintiff’s

claims.

          Federal district courts also have original jurisdiction “where the matter in controversy

exceeds the sum or value of $75,000 . . . and is between . . . citizens of different States.” 28 U.S.C.



                                                   4
  Case 2:20-cv-00487-NT Document 6 Filed 01/07/21 Page 5 of 5                       PageID #: 17




§ 1332(a)(1). Diversity jurisdiction requires that the plaintiff and the defendant be citizens of

different states on the date the complaint was filed. See Connectu LLC v. Zuckerberg, 522 F.3d 82,

91 (1st Cir. 2008). Here, the plaintiff does not allege that she and the defendant are domiciled in

different states; in fact, she lists Maine addresses for both herself and the defendant. See Complaint

at 1-4. The plaintiff, therefore, has not alleged claims within this court’s diversity jurisdiction.

                                          III. Conclusion

        For the foregoing reasons, I GRANT the plaintiff’s application to proceed in forma

pauperis and recommend that the court DISMISS her complaint without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B) because it fails to state a claim within this court’s subject matter

jurisdiction.

                                               NOTICE


        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum,
within fourteen (14) days after being served with a copy thereof. A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.


        Dated this 7th day of January, 2021.


                                                       /s/ John H. Rich III
                                                       John H. Rich III
                                                       United States Magistrate Judge




                                                  5
